In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                                ________________________

                                    No. 07-19-00421-CV
                                ________________________


                            JORGE R. GARZA, APPELLANT

                                            V.

            DAVID BOWERS, CHRISTOPHER CATRON, ADAM PIERCE,
           LESLIE DINWIDDIE, AND BRANDON JACOBSON, APPELLEES


                             On Appeal from the County Court
                                   Lamb County, Texas
             Trial Court No. CC-3352; Honorable James M. DeLoach, Presiding


                                      January 29, 2020

                            MEMORANDUM OPINION
                         Before PIRTLE, PARKER, and DOSS, JJ.


      Pending before this court is a motion to dismiss this appeal filed by Appellant,

Jorge R. Garza. Without passing on the merits of the appeal, Appellant’s motion is

granted and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1). Having dismissed this

appeal at Appellant’s request, no motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                 Per Curiam